[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff, as a subcontractor, agreed to do masonry work and supply building materials at a restaurant in the town of Cheshire. The defendant J.A. Nash Company, Inc. was the general contractor. The plaintiff submitted an invoice dated August 24, 1985 for $3,050. CT Page 3979
On September 13, 1985 the defendant paid $300 on account.
The defendant sent a letter dated September 23, 1985 to the plaintiff that the owners of the property had refused to accept the plaintiff's work. One of the problems was the "water ponding" at the entrance of two retail stores. The plaintiff corrected the "water ponding" problem.
The court awards $2,250 on the second count less $300 that the defendant paid.
Judgment may enter for the plaintiff in the amount of $1,950 plus interest of $1,010. together with taxable costs.
EDELBERG STATE TRIAL REFEREE
Judgment Entered in Accordance with Foregoing Memorandum of Decision.
Michael Kokoszka, Chief Clerk